Citation Nr: 1002564	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-37 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for postoperative ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
ulcers, residual of surgery.

The Veteran was scheduled for a March 2009 video conference 
hearing.  The record indicates that the Veteran did not 
attend the scheduled hearing; therefore, his hearing request 
has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran reported that he was diagnosed as having ulcers 
after an upper GI series in July 1969.  He reported that he 
had is first stomach surgery in September 1976, in which 2/3 
of his stomach and duodenum were removed.  A second operation 
was performed in November 1976.  Both of these surgeries were 
performed at the Eisenhower Memorial Hospital in Colorado 
Springs, Colorado.  The Veteran submitted Authorization and 
Consent forms for various private health care providers, 
including: Dr. W., Dr J.H., and Flint General Hospital in 
Flint, Michigan; Dr. J.P., Dr. J.B., Dr. G.S., and Eisenhower 
Memorial Hospital in Colorado Springs, Colorado; and for Blue 
Cross Blue Shield Colorado.  

Although the Veteran indicated that he was unable to locate 
records for these physicians and hospitals himself, the Board 
finds that pursuant to VA's duty to assist, the RO/AMC should 
make an attempt to obtain any available private medical 
records identified by the Veteran and should associate them 
with the claims file.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

A VA examination was completed in July 2006.  Although the VA 
examiner summarized the Veteran's history, she did not give a 
sufficient rationale for her opinion.  The examiner noted 
during examination that the Veteran reported that he was 
diagnosed with ulcers in July 1969, and that he had a surgery 
for partial gastric resection in September 1976.  She also 
noted the presence of an 18 centimeter long well-healed 
surgical scar on examination.  However, the VA examiner, in 
rendering her opinion did not address the Veteran's reports 
of having surgery for gastric ulcers, noting that the nature 
of the Veteran's abdominal surgery and the pathology found at 
that time was not of record.  

In this regard, the Board emphasizes that the Veteran is 
competent to report diagnoses rendered since service, and he 
is competent to report that he underwent surgery for his 
diagnosed ulcers.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has indicated that the 
Board may not rely on a medical opinion in which it is 
determined that a veteran's lay statements lack credibility 
solely because it is not corroborated by contemporaneous 
medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 
1337 (Fed. Cir. 2006).  To be adequate, a medical opinion 
must be based upon an accurate factual premise. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  This includes 
considering a veteran's lay assertions of symptomatology that 
he is competent to observe, unless the Board has explicitly 
found that the assertions are not credible.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The Board will remand 
this case again for a new medical opinion, based on the 
premise that the Veteran is competent to observe diagnoses 
and treatment rendered since service.  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion").

The Board further notes, that the March 2006 VA examiner 
lists under the Veteran's diagnosis, "residuals of abdominal 
surgery" but does not clearly identify the residuals.  Thus, 
a clarification of the Veteran's current diagnosis is 
necessary.  On remand, the VA examiner should also address 
whether it is at least as likely as not that the Veteran's 
claimed ulcers were diagnosed within one year of his 
separation from service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain 
medical treatment records from all 
health care providers identified by the 
Veteran and associate them with the 
claims file.  If no further records can 
be obtained after an exhaustive search, 
VA's efforts and any resolution 
determined must be fully documented for 
the record, and the Veteran should be 
notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(e).

2.  After all available medical records 
have been associated with the claims 
file, the RO/AMC should refer the case to 
a VA examiner within the appropriate 
specialty for a supplemental opinion.  If 
such examiner indicates that he or she 
cannot respond to the Board's question 
without examination of the Veteran, such 
should be afforded the Veteran.  If an 
examination is requested, all tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner 
for review prior to examination.  The 
examiner should review the entire claims 
folder, to include the Veteran's service 
treatment records and lay statements.  In 
the supplemental opinion, the examiner 
should address the Veteran's statements 
regarding treatment for gastric ulcers 
after service, noting that the Veteran is 
competent to report symptoms and 
treatment that he experienced.  

The examiner should list all current 
diagnoses manifested by the Veteran 
pertaining to his claimed ulcer condition 
and should identify any residuals of 
such.  For each such diagnosis, the 
examiner should render an opinion as to 
whether any currently diagnosed disorder 
is at least as likely as not related to 
the Veteran's military service.  The VA 
examiner should state, based on available 
evidence, whether it is at least as 
likely as not that the Veteran's claimed 
ulcers were diagnosed within one year of 
his separation from service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner must provide clear rationale 
for his or her opinion with references to 
the evidence of record and must provide a 
discussion of the facts and medical 
principles involved.  The examiner should 
specifically address the Veteran's lay 
statements with respect to diagnoses and 
treatment rendered since service.

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
